Title: From James Madison to William Pinkney, 18 August 1803
From: Madison, James
To: Pinkney, William


Sir.
Department of State, August 18th. 1803.
In pursuance of a request made by Governor Mercer to the President, I have the honor to enclose certain communications to you from the former, on the subject of the Maryland Bank Stock, and to signify the desire of the President that the views of the state of Maryland in this case may be pursued, as they are explained by its Executive. I am &c.
James Madison.
 

   
   Letterbook copy and letterbook copy of enclosures (DNA: RG 59, IC, vol. 1); Tr and Tr of enclosures (MdAA). A note on the Tr indicates that receipt of the original was acknowledged on 22 Oct. 1803. For enclosures, see n. 1.



   
   For the Maryland order in council signed by Ninian Pinckney and dated 5 Aug. 1803, see Jefferson to JM, 13 Aug. 1803, and n. 2. Gov. John Francis Mercer’s letter to Pinkney, 6 Aug. 1803, enclosed a copy of a letter from Rufus King to the governor of Maryland containing a “full statement” of the bank stock negotiation as well as authorization to relinquish a sum of money on certain claims if doing so would help arrange a final settlement.


